       Case: 3:20-cv-02341-JRK Doc #: 11 Filed: 02/11/21 1 of 5. PageID #: 64




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


GENE P. KELLY,                                        CASE NO. 3:20 CV 2341

       Plaintiff,

       v.                                             JUDGE JAMES R. KNEPP II

SHELLPOINT MORTGAGE
SERVICING,
                                                      MEMORANDUM OPINION AND
       Defendant.                                     ORDER



                                          BACKGROUND

       This is a removed pro se case. Pro se Plaintiff Gene P. Kelly (“Plaintiff”) filed his

Complaint against Defendant Shellpoint Mortgage Servicing (“Shellpoint”) in the Lucas County

Court of Common Pleas. (Doc. 1-1; Gene P. Kelly EL v. Shellpoint Mortgage Servicing, Case No.

G-4801-CI- 0202002996). The Complaint consists of a single paragraph, stating:

    I became aware of monies being extorted from me be a company I have no knowledge
    of. Therefore, on 6/11/20 a writ of discovery was filed with Shellpoint Mortgage
    [S]ervicing to discover jurisdiction and proof of claim. That request did not receive a
    response as instructed by the writ of discovery. The non-response from Shellpoint
    Mortgage Servicing dishonored their claim and created a legitimate bona fide dispute.
    Therefore:
    1. I am seeking compensatory damages
    2. I am seeking punitive damages in the amount of $2,000,000.00 plus fees.

(Doc. 1-1, at 3). Although the Complaint does not set forth any clear legal claim for relief, the

state-court case was designated as a “Consumer Fraud” action. Id. at 2. Attached to Plaintiff’s

Complaint is a document labeled “Writ In The Nature of Discovery,” which Plaintiff apparently

sent to Shellpoint on June 11, 2020, asking Shellpoint to send him numerous “Documents and

associated Instruments” relating to his mortgage loan. Id. at 4.
       Case: 3:20-cv-02341-JRK Doc #: 11 Filed: 02/11/21 2 of 5. PageID #: 65




        Shellpoint removed the Complaint to federal court on the basis of diversity of citizenship

(Doc. 1) and filed a Motion to Dismiss it pursuant to Rules 12(b)(6) and 8(a) of the Federal Rules

of Civil Procedure (Doc. 5). Shellpoint argues Plaintiff’s Complaint fails to identify any specific

federal or state law Shellpoint allegedly violated by failing to respond to Plaintiff’s “writ of

discovery” and Plaintiff’s allegations are insufficient to state a claim for fraud. Id. at 6-7.

        Plaintiff filed a brief responding to Shellpoint’s motion. (Doc. 6). Although Plaintiff

generally refers to his state-court Complaint as one for “consumer fraud,” the only specific claim

he identifies in his brief is “extortion” under 18 U.S.C. § 875(d). Id. at 2. He asserts that

Shellpoint’s “demand for funds” in connection with his mortgage loan without responding to his

“writ of discovery” constitutes extortion under 18 U.S.C. § 875(d). Id. Plaintiff subsequently filed

a Motion for Default Judgment, purportedly seeking default judgment in his favor because

Shellpoint failed to response to his “writ of discovery.” (Doc. 10).

        Upon review, Shellpoint’s Motion to Dismiss (Doc. 5) is granted and Plaintiff’s Motion

for Default Judgment (Doc. 10) is denied.

                                       STANDARD OF REVIEW

        The function of the Court in deciding a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6) is to test the legal sufficiency of a complaint. See Mayer v. Mulod, 988 F.2d

635, 638 (6th Cir. 1993). The Supreme Court clarified the law regarding what a plaintiff must

plead in order to survive a Rule 12(b)(6) motion in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) and Ashcroft v. Iqbal, 556 U.S. 662, 677-678 (2009). When determining a Rule 12(b)(6)

motion, the Court must construe the complaint in the light most favorable to the plaintiff, accept

all factual allegations as true, and determine whether the complaint contains “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at



                                                   2
       Case: 3:20-cv-02341-JRK Doc #: 11 Filed: 02/11/21 3 of 5. PageID #: 66




678 (internal quotation omitted). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. Although the complaint need not contain detailed factual allegations, its

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. The plaintiff’s obligation to provide the grounds for relief “requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Id.

        Further, although pro se pleadings are generally liberally construed and held to less

stringent standards than formal pleadings drafted by lawyers, even pro se complaints must satisfy

the requirements of Rule 12(b)(6) to avoid dismissal. See Hill v. Lappin, 630 F.3d 468, 470-71

(6th Cir. 2010) (holding that the dismissal standard set forth in Iqbal and Twombly applies to pro

se complaints).

                                           DISCUSSION

        Even liberally construed, Plaintiff’s complaint fails to state any plausible claim against

Shellpoint upon which he may be granted relief.

        Plaintiff has no plausible claim for relief against Shellpoint for extortion under 18 U.S.C.

§ 875(d). That statute is a federal criminal statute which on its face confers no private right of

action. See, e.g., Bey v. State of Ohio, 2011 WL 4944396, at *3 (N.D. Ohio) (holding that a pro se

plaintiff's various claims brought under Title 18 should be dismissed because the cited sections did

not provide for any civil causes of action or civil remedies). Further, 18 U.S.C. § 875(d) provides:

        Whoever, with intent to extort from any person, firm, association, or corporation,
        any money or other thing of value, transmits in interstate or foreign commerce any
        communication containing any threat to injure the property or reputation of the
        addressee or of another or the reputation of a deceased person or any threat to




                                                 3
       Case: 3:20-cv-02341-JRK Doc #: 11 Filed: 02/11/21 4 of 5. PageID #: 67




       accuse the addressee or any other person of a crime, shall be fined under this title
       or imprisoned not more than two years, or both.

Plaintiff’s allegation that Shellpoint failed to respond to his “writ of discovery” does not plausibly

suggest that Shellpoint transmitted any communication containing a threat with the intent to extort

money as is criminalized in 18 U.S.C. § 875(d).

       In addition, Plaintiff’s Complaint does not allege a plausible claim for fraud under Ohio

law. Fraud claims must be stated with particularity, and to state a claim a plaintiff must allege facts

demonstrating all of the following elements: “(a) a representation or, where there is a duty to

disclose, concealment of a fact, (b) which is material to the transaction at hand, (c) made falsely,

with knowledge of its falsity, or with such utter disregard and recklessness as to whether it is true

or false that knowledge may be inferred, (d) with the intent of misleading another into relying upon

it, (e) justifiable reliance upon the representation or concealment, and (f) a resulting injury

proximately caused by the reliance.” Cohen v. Lamko, Inc., 462 N.E.2d 407, 409 (Ohio 1984)

(internal citation and quotation omitted).

       At a minimum, a plaintiff must allege the time, place, and content of the defendant’s alleged

misrepresentations and how the defendant intended to defraud him. See Coffey v. Foamex L.P., 2

F.3d 157, 161-62 (6th Cir. 1993). Plaintiff’s allegation that Shellpoint failed to respond to his “writ

of discovery,” and his purely conclusory assertion that Shellpoint engaged in extortion, are

insufficient to demonstrate these elements. Neither Plaintiff’s Complaint, nor his brief in

opposition to Shellpoint’s Motion to Dismiss, set forth facts plausibly suggesting Shellpoint

engaged in fraud with respect to his mortgage loan. See Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d

716, 726 (6th Cir. 1996) (a court is not required to accept summary allegations or unwarranted

conclusions in determining whether a complaint states a claim for relief).




                                                  4
       Case: 3:20-cv-02341-JRK Doc #: 11 Filed: 02/11/21 5 of 5. PageID #: 68




        Plaintiff has also failed to demonstrate any valid basis for a default judgment. Federal Rule

of Civil Procedure 55 allows a court to enter a default judgment against a party who has failed to

plead or otherwise defend in a case. There is no basis for a default judgment here, as Shellpoint

has defended in the action and demonstrated that Plaintiff’s Complaint fails to allege any plausible

claim for relief against it.

                                           CONCLUSION

        For the foregoing reasons, good cause appearing, it is

        ORDERED that Defendant’s Motion to Dismiss (Doc. 5) be, and the same hereby is,

GRANTED; and it is

        FURTHER ORDERED that Plaintiff’s Motion for Default Judgment (Doc. 10) be, and the

same hereby is, DENIED; and the Court

        CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith.

                                              s/ James R. Knepp II
                                              UNITED STATES DISTRICT JUDGE




                                                 5
